DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered. 
 

Information Disclosure Statement
The documents listed in the Remarks section filed with the most recent claims are not considered because an IDS is the proper vehicle for submissions of pertinent art required for persons covered by 37 CFR § 1.56.      


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 All independent claims substantially recite: “the method comprising: by a virtual machine executing in a cloud computing environment, causing metadata of a plurality of files stored within the cloud computing environment in one or more non-volatile information stores to be copied to an index, wherein the index is stored in the cloud computing environment[.]”  No support is found in the original for a virtual machine executing in a cloud computing environment “causing metadata of a plurality of files stored within the cloud computing environment in one or more non-volatile information stores to be copied to an index, wherein the index is stored in the cloud computing environment[.]”  While the specification makes general mentions of cloud computing and virtual machines, nothing in the specification supports the specific operations recited as being caused by a virtual machine executing in a cloud computing environment.  Nothing the specification is found supporting the index being stored in the cloud. 
All dependent claims rejected as containing the material of the claims from which they depend. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-7, 9-16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brockway (US 2011/0093471) and Xiao (Dynamic Resource Allocation Using Virtual Machines for Cloud Computing Environment, Sept 2012 (see page 1, bottom left)).
1. A non-transitory computer-readable media storing instructions that when executed by at least one computing device cause the at least one computing device to perform a method to manage data in information stores, the method comprising: 
by a virtual machine executing in a cloud computing environment, causing metadata of a plurality of files stored within the cloud computing environment in one or more non-volatile information stores to be copied to an index, wherein the index is stored in the cloud computing environment, wherein the copied metadata comprises modification data of each file of the plurality of files; (“In addition to storing content information and other metadata, the index 140 may also store chain of custody information for data that reflects how a document or data object has been accessed and/or modified over time.”  Brockway paragraph 0057.  “[0055] The system 100 may perform various data storage operations and data transfers in order to make a secondary copy 120 of the original data 115 in secondary storage 123, such as a backup or recovery copy, using a media agent 117 or similar secondary storage computing device.” Brockway paragraph 0055.  “[0056] The system 100 may also create an index 140 of the content of the data 115 (including metadata associated with the data 115) using a client-side connector 186 and/or a content tracking engine 121. As described herein, using the index, the system may facilitate searches of the content of the data 115, such as searches of the data content, metadata associated with the data, and so on. In some examples, the content tracking engine generates index information by accessing the contents or metadata of the secondary copy 120.”  Brockway paragraphs 0056.)
The previously cited art does not discuss cloud computing or virtual machines.
Xiao teaches: “There is a lot of discussion on the benefits and costs of the cloud model and on how to move legacy applications onto the cloud platform. Here we study a different problem: how can a cloud service provider best multiplex its virtual resources onto the physical hardware? This is important because much of the touted gains in the cloud model come from such multiplexing. Studies have found that servers in many existing data centers are often severely underutilized due to overprovisioning for the peak demand [1], [2]. The cloud model is expected to make such practice unnecessary by offering automatic scale up and down in response to load variation. Besides reducing the hardware cost, it also saves on electricity which contributes to a significant portion of the operational expenses in large data centers.”  Xiao page 1107, first column first paragraph.  “Virtual machine monitors (VMMs) like Xen provide a mechanism for mapping virtual machines (VMs) to physical resources [3]. This mapping is largely hidden from the cloud users.” Xiao page 1107 first column, second paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Xiao as an instance of rationale (F), Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  The scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product) (both the storage devices in the prior art and in applicant’s invention include analogous devices).  There were design incentives or market forces which would have prompted adaptation of the known device (method, or product) (as explained in Xiao, there were design incentives and market forces that would have prompted adaption of the device in the primary reference).  The differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art (the differences in the claimed invention and the primary reference were encompassed in known variations and a known principle in the prior art (the teaching of replacing stand-alone servers with virtual machines in a cloud)).  One of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art (in view of the design incentives to use VMs in the cloud in place of servers, one of ordinary skill in the art could have implemented the claimed variation of the prior art, and the claimed invention would have been predictable to one of ordinary skill in the art).  See MPEP § 2143(I)(F).) using the copied metadata, identifying a first set of one or more files of the plurality of files that have been modified after a previous backup; initiating a backup operation of the first set of one or more files of the plurality of files, wherein the backup operation is one of: a full backup, a snapshot, and an incremental backup; (“The system 100 may perform various data storage operations and data transfers in order to make a secondary copy 120 of the original data 115 in secondary storage 123, such as a backup or recovery copy, using a media agent 117 or similar secondary storage computing device.”  Brockway paragraph 0055.  “Alternatively or additionally, the system may make the determination by utilizing other information related to a secondary storage operation, such as change reports, change logs, or change journals used during the operation. If the system determines that the file or object has been edited, deleted, or moved, the system may take additional action. . . . As another example, the system may copy the document or data object to a secondary copy.”  Brockway paragraph 0134.  “Another form of secondary copy is a snapshot copy.” Brockway paragraph 0007.) following a completion of the backup operation, review the copied metadata to identify a second set of one or more files of the plurality of files that satisfy at least one criterion of criteria for archiving, wherein the criteria for archiving is specified by a storage policy associated with the plurality of files, (Brockway teaches: “[0055] The system 100 may perform various data storage operations and data transfers in order to make a secondary copy 120 of the original data 115 in secondary storage 123, such as a backup or recovery copy, using a media agent 117 or similar secondary storage computing device. For example, the system 100 may copy data on a daily or weekly basis to secondary storage 123. In the example of FIG. 1, the secondary copy 120 in secondary storage contains data for a first week 122, a second week 124, and/or a third week 126. A backup or recovery secondary copy of the original data will generally be stored in online secondary storage to permit faster recovery of a client. However, in some examples, the secondary copy may be stored in less accessible "offline" secondary storage.  [0056] The system 100 may also create an index 140 of the content of the data 115 (including metadata associated with the data 115) using a client-side connector 186 and/or a content tracking engine 121. As described herein, using the index, the system may facilitate searches of the content of the data 115, such as searches of the data content, metadata associated with the data, and so on. In some examples, the content tracking engine generates index information by accessing the contents or metadata of the secondary copy 120.”  Brockway paragraphs 0055-0056. Note that this teaches creation of metadata after the second copy (backup) has been created.  “In accordance with applicable workflow policies, the classification module 246 may also continuously, periodically, or intermittently mine the classification tags and other information within the index 140 (e.g., by searching the tag/metadata index for tags with timestamps after a certain date/time) in order to push newly classified data into designated review sets and data management workflows and/or to produce other outcomes. . . . Additionally or alternatively, in accordance with a workflow policy, the classification module may automatically direct other system components to add newly matching documents to a dedicated legal hold archive copy. Information governance policies may specify the frequency with which the classification module performs its classification and/or mining tasks.” Brockway paragraph 0098.  
Brockway does not expressly state that copied metadata used to identify the secondary files satisfying criteria for archiving are stored in the index.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an index to store all metadata used for the archiving criteria because searching an index is fast (faster than scanning the entire files).) wherein the storage policy comprises a collection of settings or preferences for performing secondary storage operations on data assigned to the storage policy; and archiving the second set of one or more files of the plurality of files, wherein said archiving comprises replacing each file of the second set of one or more files with a placeholder file representing that file.  (“The web part leaves a stub describing the items that are archived on the shared space, and stores the items in secondary storage, such as a tape library. The archived items may still be returned as search results using metadata stored in the stub or an index to identify relevant content within the archived items. The items may be archived based on age, size, version (e.g., only keep last two versions), and so forth. When a user requests to access an archived item, the collaborative search system uses the stub to retrieve the item from the archived location.”  Brockway paragraph 0121.)
2. The non-transitory computer readable media of claim 1, wherein the criteria for archiving uses at least one of: 
creation date, last access date, and last modify date of each file. (“The archived items may still be returned as search results using metadata stored in the stub or an index to identify relevant content within the archived items. The items may be archived based on age, size, version (e.g., only keep last two versions), and so forth.”  Brockway paragraph 0121.)
3. The non-transitory computer readable media of claim 1, wherein the criteria for archiving uses an identity of at least one of: 
a user of a particular file and a creator of the particular file.  (“When a collaborative participant accesses the collaborative document management system 410, the collaborative document management system 410 consults the configuration database (which may comprise workflow policies, as described herein) to determine what to display to the collaborative participant based on factors such as the identity of the user[.]”  Brockway paragraph 0123.  “Once relevant documents are tagged or identified from a query or review set, a user may instruct the system to create an archive copy of the relevant documents as noted above or an archive copy may be automatically created in accordance with a workflow policy. Such a streamlined legal action workflow permits a lawyer, compliance officer, administrator, or other user to quickly and efficiently assess whether a legal hold should be implemented, and if so, allows that user to implement such a hold so that documents are preserved to conform to discovery requests or other legal requirements.”  Brockway paragraph 0126.)
4. The non-transitory computer readable media of claim 1, wherein the criteria for archiving 
uses a rating of each file. (“The archived items may still be returned as search results using metadata stored in the stub or an index to identify relevant content within the archived items. The items may be archived based on age, size, version (e.g., only keep last two versions), and so forth.”  Brockway paragraph 0121.  Note that all of the criteria in this citation read on a “rating” of the file.) 
5. The non-transitory computer readable media of claim 1, wherein the method further comprises 
collecting storage usage data associated with the plurality of files using the copied metadata.  (“In some examples, the system has a reporting capability where indexes at the storage manager are analyzed to identify documents matching certain terms and reports generated therefrom. In other words, the system identifies data objects that meet search criteria.”  Brockway paragraph 0142.  “In some examples, the system identifies not only documents, but also creates a log, and thus a log report, of keystrokes by given machines, applications opened, files stored, and so on.”  Brockway paragraph 0143.  )
6. The non-transitory computer readable media of claim 5, wherein the storage usage data comprises one or more of: 
file size data, disk type data, and volume type data. (“The archived items may still be returned as search results using metadata stored in the stub or an index to identify relevant content within the archived items. The items may be archived based on age, size, version (e.g., only keep last two versions), and so forth.”  Brockway paragraph 0121.)
7. The non-transitory computer readable media of claim 5, further comprising 
generating a report of the storage usage data.  (“In some examples, the system has a reporting capability where indexes at the storage manager are analyzed to identify documents matching certain terms and reports generated therefrom. In other words, the system identifies data objects that meet search criteria.”  Brockway paragraph 0142.  “In some examples, the system identifies not only documents, but also creates a log, and thus a log report, of keystrokes by given machines, applications opened, files stored, and so on.”  Brockway paragraph 0143.)
9. The non-transitory computer readable media of claim 1, wherein 
the placeholder file comprises location information indicating a location of one or more copies of associated file in secondary storage. (“After certain primary copy data is backed up, a pointer or other location indicia such as a stub may be placed in the primary copy to indicate the current location of that data.”  Brockway paragraph 0005.  “One web part allows archiving items available from a shared space. The items may be documents, emails, application data, and so on. The web part leaves a stub describing the items that are archived on the shared space, and stores the items in secondary storage, such as a tape library. The archived items may still be returned as search results using metadata stored in the stub or an index to identify relevant content within the archived items. The items may be archived based on age, size, version (e.g., only keep last two versions), and so forth. When a user requests to access an archived item, the collaborative search system uses the stub to retrieve the item from the archived location.”  Brockway paragraph 0121.)
10. A system, comprising: one or more processors configured to: 
copy metadata of a plurality of files stored in one or more non-volatile information stores to an index, wherein the copied metadata comprises modification data of each file of the plurality of files; identify a first set of one or more files of the plurality of files that have been modified after a previous backup; back up the first set of one or more files of the plurality of files; following the back up of the first set of one or more files, review the copied metadata to identify a second set of one or more files of the plurality of files that satisfy at least one criterion of criteria for archiving, wherein the criteria for archiving is specified by a storage policy associated with the plurality of files, wherein a storage policy is a collection of settings or preferences for performing secondary storage operations on data assigned to the storage policy; and archive the second set of one or more files of the plurality of files, wherein said archiving comprises replacing each file of the second set of one or more files with a placeholder file representing that file.  (See rejection of claim 1.)
11. The system of claim 10, wherein the criteria for archiving uses at least one of: 
creation date, last access date, and last modify date of each file. (See rejection of claim 2.)
12. The system of claim 10, wherein the criteria for archiving uses an identity of at least one of: 
a user of a particular file and a creator of the particular file. (See rejection of claim 3.)
13. The system of claim 10, wherein 
the criteria for archiving uses a rating of each file. (See rejection of claim 4.)
14. The system of claim 10, wherein 
the one or more processors is further configured to collect storage usage data associated with the plurality of files using the copied metadata. (See rejection of claim 5.)
15. The system of claim 14, wherein 
the storage usage data comprises one or more of: file size data, disk type data, and volume type data.  (See rejection of claim 6.)
16. The system of claim 14, further comprising 
generating a report of the storage usage data.  (See rejection of claim 7.)
18. The system of claim 10, wherein the placeholder file comprises location information indicating a location of one or more copies of associated file in secondary storage.  (See rejection of claim 9.) 
Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway, Xiao, and Prahlad (2006/0053261).
8. The non-transitory computer readable media of claim 7, wherein the report comprises one or more of: 
usage trending, fault trending, number of mount points, number of volumes, and disk trending.  (“The systems also provide a unified dashboard user interface. From a dashboard interface, users may perform searches, participate in collaborative data management workflows, obtain data management reports or other business views of data (including audit-ready chain of custody reports), and adjust policies.”  Brockway paragraph 0048. 
The previously cited art does not teach a report.
“Moreover, as shown on the right hand side of FIG. 2A, the unified console may include a directory tree that allows a user to drill down to various parts of the system. For example, the user may examine a particular one of various user groups by selecting one of the users or user groups specified in field 182.”  Prahlad paragraph 0111.  “Furthermore, in some embodiments, master storage manager 135 (or other network storage manager) may contain programming or other logic directed toward analyzing the storage patterns and resources of its associated storage operation cells and may suggests optimal or alternate locations or methods of performing storage operations. Thus, for example, storage manager 135 may monitor or otherwise keep track of the amount of resources available such as storage media in particular cell group of cells 50. This allows storage manager 135 to note when the level of available storage media (such as magnetic or optical media) falls below (and/or above) a particular level, so additional storage media be added or removed as need to maintain a desired level of service. This information may be retained and examined over a time period of interest and used as a forecasting tool (e.g., for predicting future media usage, future media usage growth, trending analysis, system provisioning information, etc.). Such information may be presented to the user in the form of a report (discussed in more detail below).”  Prahlad paragraph 0115.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Prahlad because the trending data can be used to predict future usage thereby allowing the system to respond earlier to system requirements.)
17. The system of claim 16, wherein 
the report comprises one or more of: usage trending, fault trending, number of mount points, number of volumes, and disk trending.  (See rejection of claim 8.)
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
Rejections under § 103:
No specific arguments are put forth.  Note that the language in the claims filed 10 August 2022 do not contain the type of amendments indicated as overcoming the art of record in the most recent interview.  
List of Documents:
An IDS is the proper vehicle for submissions of pertinent art. Since the related applications are not filed in an IDS, they have not been considered.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139